UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 01-20427




COMMERCIAL UNDERWRITERS INSURANCE COMPANY,

     Plaintiff - Counter Defendant - Appellee


VERSUS


MOBIL OIL CORPORATION; ET AL
     Defendants

MOBIL OIL CORPORATION; MOBIL CHEMICAL COMPANY INC

     Defendants - Counter Claimants - Appellants



              Appeal from the United States District Court
          For the Southern District of Texas, Houston Division
                              H-99-CV-4155
                             March 21, 2002




Before ALDISERT*, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:**


     *
      Circuit Judge of the Third Circuit Court of Appeals, sitting
by designation.
     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except

                                   1
     The appellants, Mobil Oil Corporation and Mobil Chemical

Company, Inc., (“Mobil”), appeal from the district court’s final

judgment entered on March 15, 2001.       Mobil contends the district

court erred when it granted Commercial Underwriters Insurance

Company’s   motion   for   summary   judgment   and   dismissed   Mobil’s

counterclaim.

         The critical issue presented by this appeal is whether the

“strict” notice standard should be applied to a notice provision in

a claims-made policy when an additional insured such as Mobil seeks

insurance coverage.1   The district court’s February 15, 2001 order

explains, in a very thorough fashion, why our Matador holding

extends to an additional insured such as Mobil.            We therefore

affirm for essentially the same reasons stated by the district

court in its February 15, 2001 order.

     AFFIRMED.




under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
       In Matador Petroleum Corp. v. St. Paul Surplus Lines Ins.
Co., 174 F.3d 653, 658-660 (5th Cir. 1999), we determined that the
“strict” notice standard applies to notice provisions in claims-
made policies when insurance coverage is sought by the named
insured.

                                     2